Citation Nr: 9903033	
Decision Date: 02/02/99    Archive Date: 02/10/99

DOCKET NO.  98-03 885	)	DATE


On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.



REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board



ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
September 1970.

This case comes before the Board of Veterans' Appeals (Board) 
from an August 1997 rating decision by the Jackson, 
Mississippi Department of Veterans Affairs (VA) Regional 
Office (RO), which in pertinent part, granted service 
connection for PTSD and assigned a 30 percent disability 
evaluation.


REMAND

In his March 1998 substantive appeal, the veteran requested 
that a hearing be scheduled before a Member of the Board at 
the RO.  In March 1998, the RO sent a letter to the veteran 
acknowledging his request for a Travel Board hearing and 
clarifying whether the veteran wanted to proceed with a 
Travel Board hearing.  He was told that a hearing would be 
scheduled before a traveling section of the Board if he did 
not respond.  He responded to the effect that he wanted a 
hearing at the RO before a Hearing Officer.  In June 1998, 
the RO scheduled the veteran for a hearing before a Hearing 
Officer at the RO in August 1998.  In an August 1998 
statement, the veteran's representative reported that due to 
the veteran's hospitalization, he requested that his hearing 
be canceled.  It was noted that the veteran would contact the 
RO and inform them if he would be able to travel to a 
rescheduled hearing.  There is nothing of record indicating 
that the veteran contacted the RO to reschedule his hearing.  
The RO notified him that the case was being sent to the Board 
but that he had 60 days to make additional submissions.  The 
veteran responded to the effect that he wanted the case to go 
to the Board without further delay.  He did no reassert his 
request for a hearing.  The status of the hearing should be 
clarified.  

The March 1997 VA psychiatric examination does not adequately 
address the rating criteria.  Particularly, there were no 
findings as to affect, ability to understand complex 
commands, judgment, abstract thinking, or disturbances of 
motivation and mood.  The veteran complained of memory loss 
but apparently did not cooperate with testing.  The veteran 
should be given an examination which produces findings that 
can be evaluated under the rating criteria.  Massey v. Brown, 
7 Vet. App. 204 (1994).  The examiner rendered a Global 
Assessment of Functioning (GAF) score of 50, which is 
consistent with a serious impairment such that a person is 
unable to keep a job.  See Richard v. Brown, 9 Vet. App. 266 
(1996).  However, the tenor of the report is not consistent 
with that assessment.  The examiner should clarify his 
opinion as to the occupational and social impairment.  

The case is REMANDED to the RO for the following:

1.  The RO should contact the veteran 
and determine whether he still wants a 
hearing.  If the answer is affirmative, 
the RO should schedule the veteran for 
the appropriate hearing.  

2.  The veteran should be scheduled for 
a PTSD examination by B. Frank Vogel, 
M.D.  If Dr. Vogel is not available, 
another psychiatrist can do the 
examination.  

The claims folder, a copy of this Remand 
and a copy of the rating criteria should 
be made available to the examiner for 
review prior to the examination.   

The examination should include 
psychologic testing to determine memory 
and occupational impairment.  Any 
additional tests or studies deemed 
necessary by the examiner should be 
done.  

The examiner should report which 
findings in the rating criteria are or 
are not present and to what extent.  

The examiner should report a GAF score 
due solely to the service-connected 
PTSD, with an explanation as to how the 
GAF criteria apply to the veteran's 
industrial impairment.  The examiner 
should specifically explain whether the 
PTSD renders the veteran unable to keep 
a job, as per the GAF of 50.  

3.  The General Counsel, in representing 
VA before the Court, has noted that the 
regional office has duties.  Pursuant to 
38 C.F.R. § 3.655 (1998), when the 
claimant without good cause fails to 
report for examination, the claim will be 
denied.  However, the Secretary must show 
a lack of good cause for failing to 
report.  Further, VA has a duty to fully 
inform the veteran of the consequences of 
the failure to undergo the scheduled 
examination.  The regional office must 
comply with all notification requirements 
regarding the duty to report and the 
failure to report for examination.  This 
remand serves as notification of the 
regulation.  

4.  The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
report.  If the requested examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 (1998) 
("if the [examination] report does not 
contain sufficient detail, it is incumbent 
upon the rating board to return the report 
as inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. App. 
461, 464 (1992); and Ardison v. Brown, 6 
Vet. App. 405, 407 (1994); Stegall v. 
West, 11 Vet. App. 268 (1998).  

5.  Following completion of these actions, 
the RO should review the claim.  Since 
this increased rating claim stems from a 
claim for service connection which was 
initiated prior to the change in the 
rating criteria, the increased rating 
claim must be considered under both old 
and new rating criteria.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  

Thereafter, in accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

The appellant is free to submit additional evidence and 
argument while the case is in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 6 -


